DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement (IDS)
2.	The information disclosure statement (IDS) submitted on 23 September 2021, 04 September 2020 is being considered by the examiner.
3.	Claims 1-19 are pending.
Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	The claim 17 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
6.	Figures 2 and 3 of the application are directly related to the claimed invention.

    PNG
    media_image1.png
    629
    434
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    521
    547
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 1-6, 11-13 and 15-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CARAMES et al. (US 2016/0182402 A1).
	Regarding claims 1, 17-19, CARAMES disclose a method for wireless communication at a first relay, comprising:
	establishing a first connection to a first data network (DN) via a wireless link with a network node (a connection between PDN Gateway and Home Network, FIG. 1A);
	receiving, from a second relay, a packet data unit (PDU) session request (PDN Gateway receives UD Session Request from Serving Gateway, FIG. 1A);
	forwarding the PDU session request to a network management function (PDN Gateway forwards the PDU Session request to Authentication Device); 
	identifying a DN address for the second relay (See FIG. 1A, identify DNS information);
	establishing a second connection to a second DN for the second relay	connecting the second relay to the first DN by routing data from the first DN to the second DN based at least in part on the identified DN address (establishing connection between User Device in Visited Network with Serving Gateway) [0017]: “Alternatively, if the authentication device determines that the user device is permitted to communicate via the visited network under the roaming policy, then the authentication device may determine DNS information that identifies a standard DNS server to which the user device is to be directed.  In some implementations, the standard fashion (e.g., since the user device is permitted to communicate via the visited network).

    PNG
    media_image3.png
    559
    876
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    546
    846
    media_image4.png
    Greyscale

Regarding claim 2, CARAMES et al. disclose wherein the network management function resides on at least one of the network node, a core network node, a radio access network (RAN) node, a donor node, or an anchor node.  (See figure 2, the Authentication Device resides in a Home network)

	Regarding claim 3, CARAMES et al. disclose wherein forwarding the PDU session request comprises:
	including a gateway address of the first relay in the PDU session request; and
	forwarding the PDU session request on the first connection.  (Session Request 115 includes Identity PGW 225).

    PNG
    media_image5.png
    533
    812
    media_image5.png
    Greyscale

	Regarding claim 4, CARAMES et al. disclose wherein at least one of the first DN or the second DN is one of a packet data network (PDN), an Internet Protocol (IP) network, a local area network (LAN), a backhaul network, a self-backhaul network, or a wireless multi-hop network. See figure 1A and 6A.
	Regarding claim 5, CARAMES et al. disclose the method of claim 1, further comprising:
	receiving, from the network management function, a request to establish a gateway function for the second relay.  ([0015] “the serving gateway may provide to the PDN gateway, a session request that includes information associated with the user device (e.g. a user device identifier, an access point name (APN) associated with the user device, etc.).  As shown by reference 120, the PDN gateway may send, to an authentication device associated with the home network, a request for DNS information associated with the user device.  The request for DNS information may include information that identifies the user device, and information that identifies the visited network via which the user device is attempting to establish the communication session.”)

	Regarding claim 6, CARAMES et al. disclose the method of claim 1, further comprising:
	forwarding the data from the network node to the second relay by exchanging the data between the first connection to the first DN and the second connection to the second DN.  ([0017] “the serving gateway may receive the session response, and may establish the communication session with the user device.  The serving gateway may provide the DNS information to the user device during establishing of the communication session.”)

	Regarding claim 11, CARAMES et al. disclose the method claim 1, further comprising:
	receiving, from the network node, a packet indicating the DN address for the second relay; and transmitting the packet to the second relay.  (See figure 1A, a request response packet indicating the DN address for the second relay; and transmitting the response packet to the second relay (serving Gateway))

	Regarding claim 12, CARAMES et al. disclose the method of claim 1, further comprising:
	exchanging one or more signaling message between the network management function and the second relay (UD Session Response from Authentication Device and Serving Gateway, see figure 1A).

	Regarding claims 13, CARAMES et al. disclose the method of claim 1, further comprising:
	determining packet forwarding rules based at least in part on the PDU session request forwarded from the second relay to the network management function.  (see Authentication, figure 1A).

	Regarding claim 15, CARAMES et al. disclose the method claim 1, wherein the PDU session request indicates a network name ([0065]: “In some implementations, the session request may include the information that identifies user device 205 (e.g., the IMSI, the APN, etc.), information that identifies the visited network (e.g., a network name, a MCC, a MNC, a VPLMN ID, etc.), and/or other information associated with establishing the communication session.  In some implementations, SGW 220 may provide the session request such that the session request is received by PGW 225 associated with the home network of user device 205.”)

	Regarding claim 16, CARAMES et al. disclose the method of claim 1, wherein the DN address comprises an address for an Internet Protocol (IP) network, an 802.1 local area network (LAN), or a packet data network (PDN).  ([0028]: “PGW 225 may be capable of assigning (e.g., based on IP pool information stored or accessible by PGW 225) a network address (e.g., an IP address) to user device 205.”)

9.	Claims 1-2, 4-5, 8, 10-12 and 15-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipate by Patil  et al. (US 2016/0150459 A1).
	Regarding claims 1, 17-19, Patil et al. disclose a non-transitory computer readable medium, an apparatus and a method for wireless communication at a first relay ([0004] “Wireless mesh networks are dynamically self-organized and self-configured with stations in the network automatically establishing an ad-hoc network with other stations such that the network connectivity is maintained”), comprising:
	establishing a first connection to a first data network (DN) via a wireless link with a network node ([0050] “the first node 115-d may communicate over a first network (e.g., mesh network 110-b) with other nodes 115 utilizing a wireless radio.  Additionally or alternatively, the first edge node 115-d may be configured to communicate over a second network”, [0051] “a first device (e.g., a source node 115-c) may transmit a data packet to the second mobile device (e.g., a destination node 115-i) when a data path is established between the source node 115-c and destination node 115-I during a discovery phase” and figure 2A/2B, wherein a first device 115-c is a network node, wherein the first node 115-d or any of the nodes 115-d to 115-h is the first relay and wherein for a first device 115-c and a first node 115-d to communicate over a first network, a first connection to said first network has to be established);
	receiving, from a second relay, a packet data unit (PDU) session request ([0051] “Thus, a first device (e.g., a source node 115-c) may transmit a data packet to the second mobile device (e.g., a destination node 115-i) when a data path is established between the source node 115-c and destination node 115-i during a discovery phase”, [0052] “According to aspects of the present disclosure, data paths between the nodes 115 may be built using route request and/or route reply management frames.  Thus, with reference to FIG. 2A, the source node 115-c may attempt to establish a data path to the destination node 115-I by broadcasting a message via the mesh network 110-b”, wherein a discovery phase/path establishment is a PDU session request and wherein the messages used for said discovery are transmitted and received between nodes, i.e. relays);
	forwarding the PDU session request to a network management function ([0069] Communication device 400 may be an example of aspects of nodes 115 described with reference to FIGS. 1, 2A, 2B, and 3”, [0071] “first receiver 405-a and the second receiver 405-b may each receive information such as packets, user data, or control information associated with various information channels (e.g., control channels, data channels, and information related to network routing, such as heterogeneous network data path discovery, etc.) over communication links 402-a and 402-b, respectively”, [0072] “Information may be passed on to the heterogeneous network communication manager 410 via a first communication link 404-a and/or a second communication link 404-b,and to other components of communication device 400.  In some examples, the first receiver 405-a or the second receiver 405-b may receive a route request message (e.g., PREQ message) from a source device over a first network, or receive an encapsulated route request message from another edge device over a second network” and [0073] “the receiver(s) 405 may forward received information to the heterogeneous network communication manager 410.  For example, the heterogeneous network communication manager 410 may receive a route request message from a source device over a first network, and identify a destination device with the first network based at least in part on the route request message.  In some examples the heterogeneous network communication manager may extract the route request message from a frame having a format associated with a particular network protocol.  In some example the heterogeneous network communication manager may determine whether to forward the route request message towards the destination device via one or both of the first network or via a second network. In some examples, the heterogeneous network communication manager 410 may be configured to forward a route request message and/or subsequent data packets to the transmitter 415 over one or more communication link(s) 406.  In various examples, the heterogeneous network communication manager may encapsulate a route request message and/or subsequent data prior to transmission, which may include tunneling a packet inside a frame having a format associated with a particular network protocol  In some examples the heterogeneous network communication manager 410 may be configured to receive an encapsulated route request message or subsequent data was transmitted over the second network, and extract the route request message and/or subsequent data prior to forwarding over the first network”, wherein the heterogeneous network communication manager is a network management function);
	identifying a DN address for the second relay ([0056] “The frame associated with the external network 140-c may include information (e.g., NAN cluster ID, NAN data link group ID, mesh ID, source MACH and destination MAC) to identify that the source node 1150c and the destination node 115-i are members of the mesh network 110-b”, [0072] “Information may be passed on to the heterogeneous network communication manager 410 via a first communication link 404-a and/or a second communication link 404-b, and to other components of communication device 400.  In some examples, the first receiver 405-a or the second receiver 405-b may receive a route request message (e.g., PREQ message) from a source device over a first network, or receive an encapsulated route request message from another edge device over a second network”, wherein it is implicit that the address of the other device, i.e. second relay, is comprised as source address in any of the exchanged message);
	establishing a second connection to a second DN for the second relay ([0050] “the first node 115-d may communicate over a first network (e.g., mesh network 110-b) with other nodes 115 utilizing a wireless radio.  Additionally or alternatively, the first edge node 115-d may be configured to communicate over a second network (e.g., external network 140-c) by utilizing a co-located Ethernet interface.  In various examples, the external network 140-c may be a wireless network”, see figures 2A/2B); and 
	connecting the second relay to the first DN by routing data from the first DN to the second DN based at least in part on the identified DN address ([0051] “the source node 115-c may transmit data packets to the destination node 115-1 over the established data path”, [0052] “the first edge node 115-d, having access to a first network (e.g., mesh network 110-b) and a second network (e.g., external network 140-c) may determine whether to direct the route request message towards the destination node 115-i via one or both of the first network, the second network or combination thereof”).

    PNG
    media_image6.png
    513
    866
    media_image6.png
    Greyscale

10.	Claims 1-2, 4-5, 8, 10-12 and 15-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipate by Horn et al. (US 2009/0190521 A1).
	Regarding claims 1, 17-19, Horn et al. disclose an environment where a plurality of wireless relay nodes are interconnected to form a wireless backhaul (see figure 1).  One of the nodes, the root access point (see para.[0026]) is the node responsible for accessing the wired network nodes.  The wireless relay nodes communicate and establish the communication paths with other relay nodes through different data networks ([0051]-[0076] and figure 4A/4B).   When an access terminal want to communicate with the core network, the wireless relay nodes forward/route the information based on a forwarding table ([0080]-[0094] and figure 5A/5B).  The logic responsible for processing and determining the identifier/routing tables in each one of the wireless relay does is clearly to be considered as a network management function ([0063], [0072], [0075]. [0076])

Regarding claim 2, Patil et al. disclose wherein the network management function resides on at least one of the network node, a core network node, a radio access network (RAN) node, a donor node, or an anchor node, (Patil et al. [0069], [0073], as well as Horn et al. ([0063], [0072], [0075] and [0076]).

Regarding claim 4, Patil et al. disclose wherein at least one of the first DN or the second DN is one of a packet data network (PDN), an Internet Protocol (IP) network, a local area network (LAN), a backhaul network, a self-backhaul network, or a wireless multi-hop network ([0004], [0005]), as well as Horn et al. [0008] to [0013]).

Regarding claim 5, Patil et al. disclose receiving, from the network management function, a request to establish a gateway function for the second relay.
[0025] “the access point 102 communicates with one or more network nodes (represented, for convenience, by network node 116) to facilitate wide area network connectivity.  Such network nodes may take various forms such as, for example, one or more radio and/or core network entities (e.g., access gateways, mobility suitable network entity or entities).”
Regarding claim 8, Horn et al. disclose establishing a mapping between the at least one DRB and the identified DN address for the second relay; and
updating a forwarding information base (FIB) based at least in part on the mapping (Patil et al. para. [0044] and Horn et al. para.[0074])

	Regarding claims 10, 11 and 12, Horn et al. disclose defining the reception of a prefix from the network management function, the subsequent determination of a DN address for the 2nd relay based on said prefix and the transmission of said DN address to the 2nd relay as well as updating the FIB of the first relay correspondingly is clearly disclosed in Horn et al. ([0100] to [0111], [0056] and [0072 as well as Horn et al. para.[0103] and [0104]).

	Regarding claims 15, 16, Horn et al. discloses wherein the DN address comprises an address for an Internet Protocol (IP) network, an 802.1 local area network (LAN), or a packet data network (PDN).  (“The method involves defining an identifier i.e. Internet protocol address, for wireless relay nodes (104-112), wherein the identifier is defined for use within a set of wireless relay nodes to uniquely identify the relay node within the set of relay nodes and to facilitate forwarding compressed packets between relay nodes.”), see para.[0100] to [0111].
Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 7-9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over CARAMES et al. (US 2016/0182402 A1) in view of UK Patent Application (GB 2523328).
Regarding claims 7-9, CARMAMES et al. fail to disclose wherein establishing the second connection to the second DN for the second relay comprises:
configuring at least one data radio bearer (DRB) between the first relay and the second relay; and
forwarding data received from the network node to the at least one DRB based on the identified DN address. 
(GB 2523328) discloses a system and a method for establishing a communication link through a UE relay in a wireless communication system.  (“A system is disclosed in which a UE-relay 3R receives, from a user equipment UE 3, a message requesting the provision of a communication link (e.g., a Layer 2 link) between the UE 3 and a network 10 serving the UE 3.  The UE-Relay 3R communicates with its core network 10R, responsive to the received message, to establish an end-to-end layer 2 link from the UE 2 to a base station ReNB 5 in network 10 remote from the UE-Relay 3R.  the Layer 2 link may be provided via a D2D link between UE3 and UE-relay 3R and an IP transport connection between the UE-relay and ReNB 5 and can be seen as a tunnel between the endpoints.  The layer 2 link allows the network 10 to perceive the relayed UE3 as in an RRC connected state even though it uses a D2D bearer.  Base station functionalities are therefore not needed in the UE-Relay 3R.”  See Abstract.)

    PNG
    media_image7.png
    444
    829
    media_image7.png
    Greyscale

It would have been obvious to those having ordinary skills in the art before the effective filing date of the claimed invention to combine (GB 2523328) with CARAMES et al. so establishing a communication link through UE relay in a wireless communication system as recited in claim 7-9 and 14.
Double Patenting
13.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
14.	Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,772,145 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-19 of the application encompass the claimed invention in US 10,772,145 B2.

Application claim 1: 
    A method for wireless communication at a first relay, comprising:
    establishing a first connection to a first data network (DN) via a wireless link with a network node;
    receiving, from a second relay, a packet data unit (PDU) session request;
    forwarding the PDU session request to a network management function;
    identifying a DN address for the second relay;
    establishing a second connection to a second DN for the second relay; and
    connecting the second relay to the first DN by routing data from the first DN to the second DN based at least in part on the identified DN address.
US 10,772,145 – claim 1:
    A method for wireless communication at a first relay, comprising:
    establishing a first connection to a first data network (DN) via a wireless link with a network node;
    receiving, from a second relay, a packet data unit (PDU) session request;
    forwarding the PDU session request to a network management function;
    identifying, based at least in part on the PDU session request, a DN address for the second relay...;
    establishing a second connection to a second DN for the second relay; and
    connecting the second relay to the first DN by routing data from the first DN to the second relay via the second DN based at least in part on the identified DN address...


Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135. The examiner can normally be reached 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRENDA H. PHAM
Primary Examiner
Art Unit 2412



/BRENDA H PHAM/Primary Examiner, Art Unit 2412